DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 3/25/20 cited a reference which is considered to suggest the claimed invention. Accordingly, the Notice of Allowance, mailed 3/10/20, has been withdrawn. 
The information disclosure statement filed 12/21/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (USP 6,762,521) in view of CN105846564 (Li et al.; using equivalent USP 10,284,045).
Peter et al. disclose a motor comprising an inner stator 32 comprising a stator frame 10,22 and a stator unit 32 mounted to the stator frame 10,22; and an outer rotor 30 comprising a shaft 28 and a rotor unit 30 fixed to the shaft 28; wherein the stator frame 10,22 is integrally formed from plastic as a single structure (col.2, lines 7-9) and comprises a base 10 and a hub 22 extending from the base 10, the hub 22 forms a chamber therein, supporting components 24,26 are installed in the chamber, and the shaft 28 extends into the chamber and is supported by the supporting components 24,26 such that the shaft 28 is rotatable relative to the stator frame 2.
The supporting components comprises two bushing bearings 24,26 (fig.4) arranged at opposite ends of the chamber. Claims 2,3
Since part of the stator frame 22 is made from plastic, the frame 22 is inherently capable of attachment via sonic welding. Claim 7
Claim 9
Peter et al. is silent as to how the stator 32 is coupled with the hub 22 and therefore does not teach an axially extending locating slot formed on the outer surface thereof, as defined in claim 1. 
Li et al. disclose an electric motor which comprises a stator 10,30 which is coupled to a hub 82 integrated with a support 80 using a slot 84 (col.5, lines 8-18; fig.5). Accordingly it would have been obvious to one skilled in the art to position the stator 32 upon the hub 22 in Peter et al. using an axially extending slot at an outer surface thereof, in view of the known practice as taught in Li et al.(col.5, lines 8-18; fig.5).
Claims 1,2,7,9,12,14,17 are rejected under 35 U.S.C. 103 as being unpatentable over ARDELT et al. (DE10353880) in view of CN105846564 (Li et al.; using equivalent USP 10,284,045).
ARDELT et al. disclose a motor comprising an inner stator 44 comprising a stator frame 38,39 and a stator unit 44 mounted to the stator frame 38,39; and an outer rotor 24 comprising a shaft 34 and a rotor unit 24 fixed to the shaft 34; wherein the stator frame 38,39 is integrally formed from plastic as a single structure (para. 0018) and comprises a base 39 and a hub 38 extending from the base 39, the hub 38 forms a chamber therein, supporting components 36 are installed in the chamber, and the shaft 34 extends into the chamber and is supported by the supporting components 36 such that the shaft 34 is rotatable relative to the stator frame 38,39.
The supporting components can comprises bearings (para.0018). Claims 2 
Claim 7
The outer surface of the hub 38 forms a step at a location near to the base 39, and the stator unit 44 is arranged around the hub 38 and limited by the step (see image on page 6 of OA 10/17/19). Claim 9
Opposite two ends of the shaft extend beyond the hub 38, and a first limiting member 60 and a second limiting member 32 are respectively mounted on the shaft 34 and located at opposite sides of the hub for limiting axial play of the shaft 34 relative to the hub 60. Claim 12
The outer rotor comprises a connecting member 32 fixed to the shaft 34, and a cylindrical casing 24 surrounding the shaft 34 and the hub 38 , the cylindrical casing 24 having an end fixed to the shaft 34 via the connecting member 32 (para.0017). Claim 14
The stator unit comprises a stator core 45 and a winding 47 wound on the stator core 45, and the rotor unit comprises a cylindrical casing 24 fixed around the shaft 34 and one or more permanent magnets 28 mounted to an inner surface of the casing 24 (see fig. 1). Claim 17
ARDELT et al. is silent as to how the stator is coupled with the hub and therefore does not teach an axially extending locating slot formed on the outer surface thereof, as defined in claim 1. 
Li et al. disclose an electric motor which comprises a stator 10,30 which is coupled to a hub 82 integrated with a support 80 using a slot 84 (col.5, lines 8-18; fig.5). Accordingly it would have been obvious to one skilled in the art to position the stator  .
Claims 1-3,9-11,18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20180102685) in view of CN105846564 (Li et al.; using equivalent USP 10,284,045).
He et al. disclose a motor comprising an inner stator 2 comprising a stator frame 2 and a stator unit 22 mounted to the stator frame 2; and an outer rotor 3 comprising a shaft 11 and a rotor unit 3 fixed to the shaft 11; wherein the stator frame 2 is integrally formed from plastic as a single structure (para.0038) and comprises a base 2 and a hub 21 extending from the base 2, the hub 21 forms a chamber therein, supporting components 210 are installed in the chamber, and the shaft 11 extends into the chamber and is supported by the supporting components 210 such that the shaft 11 is rotatable relative to the stator frame 2.
The supporting components comprises two bushing bearings 210 (fig.3) arranged at opposite ends of the chamber. Claims 2,3
The outer surface of the hub 21 forms a step at a location near to the base 2, and the stator unit 22 is arranged around the hub 21 and limited by the step (see image on page 8 of OA mailed 10/17/19). Claim 9
The base 2 forms mounting holed with nuts 5 therein. Claims 10,11
He et al. is silent as to how the stator is coupled with the hub and therefore does not teach an axially extending locating slot formed on the outer surface thereof, as defined in claim 1. 

In Gardner v. TEC SysL, !nc725 F,2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 US. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patenably distinct from the prior art device. Accordingly, the relative sizes of the components are obvious in view of He et al. Claim 18
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ARDELT et al. (DEI0353880) in view of CN105846564 (Li et al.; using equivalent USP 10,284,045), as applied to claim 1, and further in view of Raczek et al. (US 2016/0365769).
Raczek et al. disclose a rotating shaft 14 held by sleeves 24 with a space between the shaft 14 and sleeve 24 in which lubricant exits for reducing friction (para. 0063-0068). Accordingly, it would have been obvious to one skilled in the art to introduce a lubricant between the shaft 34 and bearing 36 sleeve in order to reduce friction, as taught in Raczek et al. Claims 4,5
s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordeen (USP 4,426,751) in view of He et al. (US20180102685) and CN105846564 (Li et al.; using equivalent USP 10,284,045).
Nordeen discloses a vacuum cleaner comprising a nozzle having a pair of brush motors. He et al. disclose an electric motor comprising an outer rotor connected to a rotating shaft and an integrated plastic stator frame. The plastic stator frame providing a lighter weight motor. Accordingly, in order to reduce vacuum weight it would have been obvious to substitute the motor in He et al. for the motors in Nordeen since the motors in He et al. are partially made from plastic.
 He et al. is silent as to how the stator is coupled with the hub and therefore does not teach an axially extending locating slot formed on the outer surface thereof, as defined in claim 1. 
Li et al. disclose an electric motor which comprises a stator 10,30 which is coupled to a hub 82 integrated with a support 80 using a slot 84 (col.5, lines 8-18; fig.5). Accordingly it would have been obvious to one skilled in the art to position the stator  upon the hub in He et al. using an axially extending slot at an outer surface thereof, in view of the known practice as taught in Li et al.(col.5, lines 8-18; fig.5). Claim 19
In Gardner v, TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 489 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device Claim 20
Allowable Subject Matter
 Claims 8,13,15,16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/David Redding/           Primary Examiner, Art Unit 3723